

ASSIGNMENT AND BILL OF SALE
THIS ASSIGNMENT AND BILL OF SALE (this “Assignment”), dated July 26, 2018, is
from DGOC Series 18(C), L.P. (“Assignor”), a Delaware limited partnership, to
Diversified Energy, LLC, an Alabama limited liability company (“Assignee”), and
is effective as of 12:01 a.m. Eastern Prevailing Time on July 26, 2018
(“Effective Time”).
RECITALS
A. Assignor owns interests in various oil and gas leases, wells and related
assets, as more fully described in this Assignment.
B. The Managers (the “Managers”) of DGOC Partnership Holdings II, LLC, the
Managing General Partner (the “MGP”) of Assignor, and the MGP have received an
opinion from Stifel, Nicolaus & Company, Incorporated to the effect that, as of
the date and subject to the assumptions and qualifications set forth therein,
and in respect of the Assignor and the limited partners of the Assignor (other
than Assignee and its affiliates), the transaction described herein is fair,
from a financial point of view to the Partnership.
C. Assignee has received reasonableness reviews from Wright & Company, Inc.
indicating the value of the reserve assets of Assignor as of the date and
subject to the assumptions and qualifications set forth therein.
D. The Managers determined that the transactions described herein are fair and
reasonable to, and in the best interests of, Assignor and the limited partners
of Assignor other than Assignee and its affiliates, and the Board has approved
the transactions described herein.
E. Based on the foregoing, Assignor desires to assign all of its assets to
Assignee in exchange for Assignee assuming all liabilities and obligations of
Assignor, and Assignee desires to assume all such liabilities and obligations
and accept the assignment of such assets from Assignor on the terms and
conditions provided in this Assignment, in each case followed by the dissolution
and winding up of the Assignor in accordance with the agreement of limited
partnership (as amended) of the Assignor (the “Limited Partnership Agreement”).
AGREEMENT
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


ARTICLE I.
ASSIGNMENT OF ASSETS; ASSUMPTION OF LIABILITIES
1.1 Assignment of Assets. Effective as of the Effective Time, Assignor does
hereby forever GRANT, BARGAIN, SELL, CONVEY, ASSIGN, TRANSFER, SET OVER AND
DELIVER unto Assignee all of its right, title and interest in and to all
properties and assets of Assignor, including all properties and assets described
in Section 1.1(a) through Section 1.1(m) below that are owned or held by
Assignor (collectively, the “Assets”):
(a) all oil and gas leases, (collectively, the “Leases”), together with any and
all other rights, titles and interests of Assignor in and to (i) the leasehold
estates created thereby and (ii) the lands covered by the Leases or included in
units with which the Leases may have been pooled or unitized (the “Lands”),
including in each case, fee interests, royalty interests, overriding royalty
interests, production payments, net profits interests, carried interests,
reversionary interests and all other interests of any kind or character;


    

--------------------------------------------------------------------------------




(b) all oil, gas, water, disposal or injection wells located on the Leases and
the Lands or on other leases or lands with which the Leases and/or the Lands may
have been pooled or unitized (collectively, the “Wells”), and all Hydrocarbons
produced therefrom or allocated thereto (the Leases, the Lands and the Wells
being collectively referred to hereinafter as the “Properties”);
(c) all rights and interests in, under or derived from all unitization and
pooling agreements in effect with respect to the Properties and the units
created thereby which accrue or are attributable to the interests of Assignor in
the Properties;
(d) all Contracts;
(e) all permits, licenses, servitudes, easements, rights-of-way and other
surface agreements (the “Easements”);
(f) all equipment, machinery, fixtures, and other real, personal and mixed
property, operational and nonoperational, known or unknown, located on the
Properties or the other Assets described above or used or held for use primarily
in connection with the Properties or other Assets described above, including
well equipment, casing, rods, tanks, boilers, buildings, tubing, pumps, motors,
fixtures, machinery, compression equipment, flow lines, pipelines, gathering
systems, processing and separation facilities, structures, materials and other
items (“Personal Property”);
(g) all Imbalances;
(h) all geophysical and other seismic and related technical data and information
relating to the Assets, including any geologic and geophysical interpretations
(collectively, the “Seismic Data and Information”);
(i) all of the rights, titles and interests of Assignor in and to all of the
files, records, information and data, whether written or electronically stored,
relating solely to the Assets, including: (i) land and title records (including
abstracts of title, title opinions and title curative documents); (ii) contract
files; (iii) correspondence; (iv) maps, engineering data and reports; (v) log
books and operating data; and (vi) facility and well records (“Records”);
provided, however, that Assignor shall have the right to retain copies of any or
all such Records;
(j) all claims and causes of action and all proceeds arising from such claims
and causes of action, including any settlements thereof;
(k) all audit rights;
(l) all proceeds, accounts receivable, income, revenues, cash, cash equivalents,
bonds and security therefor and monies owned or held by Assignor or attributable
to the Assets, including all amounts owed to Assignor by Assignee or its
Affiliates or held by Assignee or its Affiliates for the benefit of Assignor;
and
(m) any amounts held in suspense by Assignor or any other party (including
Assignee and its Affiliates) on Assignor’s behalf.
1.2 Assumption of Liabilities. Assignee acknowledges that it is taking the
Assets subject to all Assumed Obligations and, effective as of the Effective
Time, hereby assumes and agrees to fulfill, perform, pay and discharge (or cause
to be fulfilled, performed, paid or discharged) when due all of the Assumed
Obligations, and Assignor acknowledges and accepts such assumption. Assignee
hereby represents, warrants and covenants to Assignor that it will have
sufficient financial capability to fulfill, pay, perform and discharge when due
all of the Assumed Obligations.
TO HAVE AND TO HOLD the Assets unto Assignee, its successors and assigns,
forever, subject, however, to the covenants, terms and conditions set forth
herein.


2

--------------------------------------------------------------------------------




ARTICLE II.
DISCLAIMERS
2.1 Disclaimers of Warranties and Representations.
(a) Assignor makes no representations or warranties, express, statutory or
implied, and Assignor expressly disclaims all liability and responsibility for
any representation, warranty, statement or information made or communicated
(orally or in writing) to Assignee or any of its Affiliates, employees, agents,
consultants or representatives.
(b) WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ASSIGNOR EXPRESSLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS, STATUTORY OR IMPLIED, AS TO
(I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL
OR SEISMIC DATA OR INTERPRETATION, INCLUDING THE SEISMIC DATA AND INFORMATION,
RELATING TO THE ASSETS, (III) THE QUANTITY, QUALITY OR RECOVERABILITY OF
HYDROCARBONS IN OR FROM THE ASSETS, (IV) ANY ESTIMATES OF THE VALUE OF THE
ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (V) THE PRODUCTION OF
HYDROCARBONS FROM THE ASSETS, (VI) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS, (VII) THE CONTENT, CHARACTER
OR NATURE OF ANY INFORMATION MEMORANDUM, REPORTS, BROCHURES, CHARTS OR
STATEMENTS (INCLUDING FINANCIAL STATEMENTS) PREPARED BY ASSIGNOR OR THIRD
PARTIES WITH RESPECT TO THE ASSETS AND (VIII) ANY OTHER MATERIALS OR INFORMATION
THAT MAY HAVE BEEN MADE AVAILABLE TO ASSIGNEE OR ITS AFFILIATES, OR ITS OR THEIR
EMPLOYEES, AGENTS, CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO. ASSIGNOR FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS,
FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS
OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, IT BEING EXPRESSLY
UNDERSTOOD AND AGREED BY THE PARTIES HERETO THAT, ASSIGNEE SHALL BE DEEMED TO BE
OBTAINING THE ASSETS IN THEIR PRESENT STATUS, CONDITION AND STATE OF REPAIR, “AS
IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS (KNOWN OR UNKNOWN, LATENT,
DISCOVERABLE OR UNDISCOVERABLE), AND THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE
SUCH INSPECTIONS OF THE ASSETS AS ASSIGNEE DEEMS APPROPRIATE.
(c) ASSIGNOR HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING
ANY MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF
MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY,
NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF
THE ASSETS, AND NOTHING IN THIS ASSIGNMENT OR OTHERWISE SHALL BE CONSTRUED AS
SUCH A REPRESENTATION OR WARRANTY. ASSIGNEE SHALL BE DEEMED TO BE TAKING THE
ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR PURPOSES OF THEIR
ENVIRONMENTAL CONDITION AND ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH
ENVIRONMENTAL INSPECTIONS AS ASSIGNEE DEEMS APPROPRIATE.
(d) ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED TO BE EFFECTIVE,
THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
SECTION 2.1 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY APPLICABLE LAW.
 


ARTICLE III.


3

--------------------------------------------------------------------------------




DEFINED TERMS
3.1 Certain Defined Terms. In addition to the terms defined elsewhere in this
Assignment, for purposes hereof, the following expressions and terms shall have
the meanings set forth in this Section 3.1.
“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
another Person. The term “control” and its derivatives with respect to any
Person means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
“Assumed Obligations” means the Liabilities of Assignor, regardless of whether
such Liabilities arose prior to, on or after the date hereof.
“Contracts” means any written or oral contract or agreement to which Assignor is
party or by which any of the Assets are bound, including all Leases.
“Hydrocarbons” means oil and gas and other hydrocarbons produced or processed in
association therewith.
“Imbalances” means (a) any imbalance at the wellhead between the amount of
Hydrocarbons produced from a Well and allocable to the interests of Assignor
therein and the shares of production from the relevant Well to which Assignor is
entitled and (b) any marketing imbalance between the quantity of Hydrocarbons
required to be delivered by Assignor under any Contract relating to the purchase
and sale, gathering, transportation, storage, processing or marketing of
Hydrocarbons and the quantity of Hydrocarbons actually delivered by Assignor
pursuant to the relevant Contract, together with any appurtenant rights and
obligations concerning future in-kind and/or cash balancing at the wellhead and
production balancing at the delivery point into the relevant sale, gathering,
transportation, storage or processing facility.
“Liabilities” means any and all claims, causes of action, payments, charges,
judgments, assessments, liabilities, losses, obligations, debts, damages,
penalties, fines, fees, interest, charges, costs and expenses (including any
attorneys’ fees, legal or other expenses incurred in connection therewith and
any fees or other monies or obligations owed to or due the Assignee and its
Affiliates), in each case whether known or unknown, absolute or contingent,
liquidated or unliquidated, due or to become due, accrued or not accrued,
asserted, unasserted or otherwise.
ARTICLE IV.
MISCELLANEOUS
4.1 Governing Law; Venue; Jury Waiver.
(a) THIS ASSIGNMENT AND THE LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING
ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH
PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION AND VENUE FOR ANY SUIT ARISING
OUT OF OR RELATED TO THIS ASSIGNMENT WILL LIE EXCLUSIVELY IN COURTS LOCATED IN
THE STATE OF DELAWARE.
 
(b) THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
ASSIGNMENT.
4.2 Construction; Interpretation. In this Assignment, unless the context
otherwise indicates: (a) references to Sections, Articles and Exhibits are to
the Sections, Articles and Exhibits of this Assignment and will


4

--------------------------------------------------------------------------------




include all clauses and sub-clauses therein; (b) unless the context otherwise
requires, any reference to a statutory provision (including those contained in
subordinate legislation and regulations) is a reference to such provision as
amended or re-enacted or as modified by other statutory provisions from time to
time and includes subsequent legislation and regulations made under the relevant
statute; (c) where the context requires, words denoting the singular will also
include the plural and vice versa; (d) references in this Assignment to other
agreements will be a reference to such agreement as amended, supplemented and/or
novated from time to time; (e) references to words importing any gender will
include any other gender; (f) references to the words “include” and “including”
are to be construed without limitation; (g) where a date or time period is
specified, it will be deemed inclusive of the last day in such period or the
date specified, as the case may be; (h) no consideration will be given to the
fact or presumption that one party had a greater or lesser hand in drafting this
Assignment; (i) the words “this Assignment,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Assignment as a whole and
not to any particular subdivision unless expressly so limited; and
(j) references to a written agreement refer to such agreement as it may be
amended, modified or supplemented from time to time.
4.3 Separate Assignments. Where separate assignments of Assets have been, or
will be, executed for filing with and/or approval by applicable governmental
authorities, any such separate assignments (a) shall not constitute any
additional assignment of the Assets, (b) are not intended to modify, and shall
not modify, any of the terms, covenants and conditions, or limitations on
warranties, set forth in this Assignment and are not intended to create, and
shall not create, any representations, warranties or additional covenants of or
by Assignor to Assignee, and (c) shall be deemed to contain all of the terms and
provisions of this Assignment, as fully and to all intents and purposes as
though the same were set forth at length in such separate assignments.
4.4 Filings and Certain Governmental Approvals. Promptly after the date hereof,
Assignee will (a) record all assignments of the Assets in all applicable real
property records and (b) actively pursue the approval of all applicable
governmental authorities of the assignment of the Assets to Assignee. Assignor
will cooperate in such activities as reasonably requested by Assignee, at
Assignee’s sole cost and expense.
4.5 Dissolution and Winding Up of the Assignor. Assignee hereby covenants and
agrees that, as soon as reasonably practicable following the Effective Time, it
will give such notice as is required under the Limited Partnership Agreement and
applicable law, in Assignee’s capacity as managing general partner of Assignor,
to cause the dissolution and winding up of Assignor as promptly as practicable
in accordance with the Limited Partnership Agreement.
 
4.6 Successors and Assigns; Parties in Interest. The terms and provisions of
this Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective successors and assigns. No other person shall have
(a) any right, benefit, priority, or interest hereunder or as a result hereof or
(b) standing to require satisfaction of the provisions hereof in accordance with
their terms.
4.7 Counterparts. This Assignment may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Multiple counterparts of this Assignment may be recorded in the counties of the
states where the Assets are located, but the inclusion of a description of any
Asset in more than one counterpart of this Assignment shall not be construed as
having effected any cumulative, multiple or overlapping interest in the
applicable Asset. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed an original signature hereto.
4.8 Further Assurances. After the date hereof, Assignor, on the one hand, and
Assignee, on the other hand, shall execute and deliver, or shall cause to be
executed and delivered from time to time, such further instruments of conveyance
and transfer, and shall take such other actions as any party may reasonably
request to convey and deliver the Assets and Assumed Obligations to Assignee, to
perfect Assignee’s title thereto and to accomplish the orderly transfer of the
Assets and Assumed Obligations to Assignee in the manner contemplated by this
Assignment. If Assignor receives monies belonging to Assignee, such amount shall
immediately be paid over to Assignee.


5

--------------------------------------------------------------------------------




4.9 Entire Agreement. This Assignment constitutes the entire agreement among the
parties hereto and supersedes any other agreements, whether written or oral,
that may have been made or entered into by or among any of the parties hereto or
any of their respective Affiliates relating to the transactions contemplated
hereby.
4.10 Amendments. This Assignment may be amended or modified in whole or in part,
and terms and conditions may be waived, only by a duly authorized agreement in
writing which makes reference to this Assignment executed by each party.
4.11 Survival. All representations, warranties, covenants and agreements
contained herein shall survive the consummation of the transactions described in
this Assignment.
4.12 Severability. If any provision of this Assignment is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Assignment will remain in full force and effect. The parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the laws governing this Assignment, they will
take any actions necessary to render the remaining provisions of this Assignment
valid and enforceable to the fullest extent permitted by law and, to the extent
necessary, will amend or otherwise modify this Assignment to replace any
provision contained herein that is held invalid or unenforceable with a valid
and enforceable provision giving effect to the intent of the parties to the
greatest extent legally permissible.
[THE NEXT SUCCEEDING PAGE IS THE EXECUTION PAGE]


6

--------------------------------------------------------------------------------








 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment on the date
first above written.
 
 
 
 
 
 
ASSIGNOR:
 
DGOC Series 18(C), L.P.
 
 
 
 
 
By:
 
DGOC Partnership Holdings II, LLC, its Managing General Partner
 
 
By:
 
 /s/ Robert R. Hutson, Jr.

 
Name:
 
Robert R. Hutson, Jr.
Title:
 
Chief Executive Officer
 
 
 
 
 

 
 
 
ASSIGNEE:
 
Diversified Energy, LLC
 
 
By:
 
 /s/ Robert R. Hutson, Jr.
 
 
 
Name:
 
Robert R. Hutson, Jr.
Title:
 
Chief Executive Officer

 






[Signature Page to Assignment and Bill of Sale]






7